                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DELEK US HOLDINGS, INC.,                        )
                                                )
         Plaintiff,                             )
                                                )       Case No. 3:19-cv-00332
v.                                              )
                                                )       JUDGE CAMPBELL
UNITED STATES OF AMERICA,                       )       MAGISTRATE JUDGE FRENSLEY
                                                )
         Defendant.                             )

                                        MEMORANDUM

        Plaintiff Delek US Holdings, LLC (“Delek”) claims it is entitled to an income tax refund

of approximately $16 million based on a recalculation of its production costs. The Government

has denied the refund request.

        This case concerns a single question: whether a credit against fuel excise taxes reduces

excise tax liability and must be deducted from production costs or whether it is a tax-free direct

payment. To address this $16 million question, the parties have each filed a motion for summary

judgment and supporting memoranda; (Doc. Nos. 50, 50-2, 51, 52); a response (Doc. Nos. 55,

56); and a reply (Doc. Nos. 58, 59). The underlying facts are undisputed for purposes of this

motion, as reflected in the Stipulation of Facts (Doc. No. 52-2) and statements of undisputed

facts (Doc. Nos. 50-1, 52-1, 56-4, 57, 59-2).

        Delek has requested the Court hear oral argument. Because the single issue in this case

has been extensively briefed on motions by both parties, and the Court finds oral argument will

not aid the Court’s decision, the request for oral argument is denied.

                                   I.      BACKGROUND

        For purposes of this motion, the Court must consider the relationship between the

following provisions of the Internal Revenue Code, United States Code, Title 2: Section 4081,


     Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 1 of 13 PageID #: 1810
which imposes an excise tax on certain fuel transactions; and Sections 6426 and 6427(e), which

provide tax incentives for mixers of renewable fuels. See 26 U.S.C. §§ 4081, 6426, 6427(e).

       Congress has long provided tax incentives for renewable fuel mixtures.1 Prior to 2004,

these tax incentives were in the form of a reduced fuel excise tax rate, which reduced the per-

gallon tax rate for renewable fuels.2 Reduced excise taxes on renewable fuels resulted in reduced

funding to the Highway Trust Fund, which is funded by fuel excise tax revenues. See 26 U.S.C.

§ 9503 (2005) (appropriating amounts received under Section 4081 to the Highway Trust Fund).

       In 2004, to address the shortfall in funding to the Highway Trust Fund, Congress

restructured the tax incentives for renewable fuel. See American Jobs Creation Act of 2004, Pub.

L. No. 108-357, 118 Stat. 1418, §§ 301, 853; H.R. Rep. No. 108-548, at 141-42 (2004); H.R.

Rep. No. 108-755 at 304 (2004). The relevant statutory provisions of the Internal Revenue Code,

26 U.S.C. §§ 4081, 6426, 6427, and 9503, were amended to reflect the following:

       First, the restructuring eliminated the reduced excise tax for renewable fuel mixtures

under Section 4081(c) so that all non-aviation fuel would be taxed at the same rate.

26 U.S.C. § 4081(c).

       Second, to “provide a benefit equivalent to the reduced tax rates, which are being

repealed under the provision,” it added a credit for producers of alcohol fuel blends (the “Mixture

Credit”). 26 U.S.C. § 6426(b); H.R. Rep. No. 108-548, pt.1 at 142 (2004). Section 6426, which

established the Mixture Credit provided:

       (a) Allowance of credits.—There shall be allowed as a credit—




1
       See Energy Tax Act of 1978, Pub. L. No. 95-618. § 221, 92 Stat. 3174 (1978).
2
       See Highway Revenue Act of 1982, Pub. L. No. 97-424, 96 Stat. 2097 (1982).
                                                 2

    Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 2 of 13 PageID #: 1811
           (1) Against the tax imposed by section 4081 an amount equal to the sum of the credits
               described in subsections (b), (c), and (e)…

       (b) Alcohol fuel mixture credit.—

           (1) In general.—For purposes of this section, the alcohol fuel mixture credit is the
               product of the applicable amount and the number of gallons of alcohol used by
               the taxpayer in producing any alcohol fuel mixture for sale or use in a trade or
               business of the taxpayer.

       (c) Biodiesel mixture credit.—

           (1) In general.—For purposes of this section, the biodiesel mixture credit is the
               product of the applicable amount and the number of gallons of biodiesel used by
               the taxpayer in producing any biodiesel mixture for sale or use in a trade or
               business of the taxpayer.

26 U.S.C. § 6426.

       Third, it amended Section 9503 of the Highway Revenue Act to appropriate the

equivalent of taxes received under Section 4081 to the Highway Trust Fund and required that

“taxes received” “shall be determined without reduction for credits under section 6426.”

       Finally, to the extent that the Mixture Credit is not allowed as a credit against fuel excise

tax under Section 6426 – i.e. the taxpayer has no fuel excise tax liability, or the allowable credit

exceeds that liability – the taxpayer may receive a payment in the amount of the Mixture Credit.

Section 6427(e) states in relevant part:

       (e) Alcohol, biodiesel, or alternative fuel.—

           (1) Used to produce a mixture.—If any person produces a mixture described in
               section 6426 in such person’s trade or business, the Secretary shall pay (without
               interest) to such person an amount equal to the alcohol fuel mixture credit or the
               biodiesel mixture credit or the alternative fuel mixture credit with respect to such
               mixture.

           …

           (3) Coordination with other repayment provisions.—No amount shall be payable
               under paragraph (1) or (2) with respect to any mixture or alternative fuel with
               respect to which an amount is allowed as a credit under section 6426.


                                                 3

   Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 3 of 13 PageID #: 1812
26 U.S.C. § 6427. The Internal Revenue Service (“IRS”) does not tax payments made under

Section 6427(e) as income.3

                                II.     PROCEDURAL HISTORY

         The underlying facts of this case are undisputed. During the relevant tax years, Delek

incurred fuel excise tax liabilities and also claimed allowable Mixture Credit against this liability.

(Stip., Doc. No. 52-2, ¶¶ 13-15). In its original 2010 and 2011 federal tax returns, Delek reduced

its claimed production cost by the amount of the Mixture Credit received. (Id., ¶ 20). Delek

subsequently filed a refund claim, that, among other things, included the full amount of the

calculated fuel excise tax without reduction for the Mixture Credit, thereby increasing its

production cost by the amount of the Mixture Credit received in 2010 and 2011. (Id., ¶¶ 21-22).

Because production costs are deducted from income, the claimed increase in production costs

decreased Delek’s claimed taxable income. The IRS disallowed this portion of the refund claim.

         Delek filed the instant case seeking judgment in the amount of the alleged overpayment,

plus interest. (See Compl., Doc. No. 1). The parties each seek summary judgment on the sole

claim.

                                III.    STANDARD OF REVIEW

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The underlying material facts are undisputed. Resolution of this claim in this case is

entirely dependent on the Court’s interpretation of the statute at issue.



3
         The IRS allowed Delek’s claim for refund related to payments under Section 6427(e). Both
parties agree that the IRS does not view such payments as taxable income. The Government refers to the
varying tax treatment as “an anomaly;” Delek calls it discriminatory. (See Gov’t Resp., Doc. No. 55 at 2;
Delek Sum. J. Br., Doc. No. 52 at 2). In any event, Delek’s entitlement to and tax treatment of these
payments is not at issue in this case. (See Stip., Doc. No. 52-2 at ¶ 15).
                                                   4

    Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 4 of 13 PageID #: 1813
                                       IV.     ANALYSIS

        The sole question presented is whether the Mixture Credit is a credit that reduces excise

tax liability or is a tax-free payment. If, as the Government advocates, it is a credit that reduces

excise tax liability, Delek must account for the Mixture Credit in calculating its production costs

and the tax refund at issue here was properly denied. If, as Delek contends, it incurred the full

amount of the excise tax and the Mixture Credit is a payment of a portion of that liability, it may

include the full excise tax as a production cost without reduction for the Mixture Credit and is

entitled to the refund requested.

        The Federal Circuit recently addressed this precise question in Sunoco, Inc. v. United

States, 908 F.3d 710 (Fed. Cir. 2018), cert. denied 140 S.Ct. 46 (2019). The court held the

Mixture Credit is “a credit, not a payment,” the credit reduces Section 4081 excise tax liability,

and Sunoco could not treat the amount of the Mixture Credit as a deductible expense. Id. at 717-

19. The Government urges the Court to follow the Federal Circuit. Delek urges the Court to

reach the opposite conclusion, arguing that the Sunoco decision is “fatally flawed” because it

was improperly results-oriented, failed to apply the so called “default exclusion rule,” and failed

to follow its own precedent in Centex Corporation v. United States, 395 F.3d 1283 (Fed. Cir.

2005). Delek also contends that Sixth Circuit precedent in Summa Holdings, Inc. v. Comm’r, 848

F.3d 779 (6th Cir. 2017), forecloses application of Federal Circuit’s interpretation of the statute

in this case.

A. The Sunoco Decision

        The Sunoco court considered “whether, under 26 U.S.C. § 6426, a taxpayer that is entitled

to an alcohol fuel mixture credit may treat the credit as a tax-free direct payment regardless of

excise-tax liability, or whether a taxpayer must first use the mixture credit to reduce any excise


                                                 5

   Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 5 of 13 PageID #: 1814
tax liability before receiving payment for any about of mixture credit exceeding excise-tax

liability.” Sunoco, 908 F.3d at 712. Sunoco maintained “that the Mixture Credit does not affect

its excise-tax liability under § 4081” because “although the Mixture Credit can be used to offset

excise-tax liability, such liability remains constant and does not reduce the cost of goods sold

under the statute, therefore making the excise-tax liability fully deductible.” Id. at 714. In other

words, asserting the same argument as Delek does in this case, Sunoco argued, that it “was

entitled to deduct the full amount of the gasoline excise tax under § 4081—without regard to the

Mixture Credit—and keep the Mixture Credit as tax-free income.” Id. at 712.

       The Federal Circuit rejected Sunoco’s interpretation. Relying on the plain meaning of the

statute, the court held that the Mixture Credit is “a credit, not a payment,” and that the credit

decreases a taxpayer’s fuel excise tax liability. Id. at 717-19. The court reasoned that when

considered together, the express language of Sections 6426 and 6427 required that the Mixture

Credit first be taken as a credit against any excise tax liability under Section 4081 before payment

of any excess was allowed. Id. at 717. The statute therefore expressly distinguished between

credits and payments and, for purposes of the Mixture Credit, did not afford them the same

treatment. Id.

       The Sunoco court then proceeded to consider whether the legislative history “embodies

an ‘extraordinary showing of contrary intentions’” sufficient to overcome the plain meaning of

the statute. Id. at 717-18. In support of its argument that Congress intended the Mixture Credit

to operate as a payment of excise tax liability, Sunoco identified the same snippet of legislative

history as Delek does here – Conference Report, H.R. Rep. No. 108-755. Id. at 718. (See Pl. Br.,

Doc. No. 52 at 6). Describing the proposed House Bill, the Conference Report states, “[t]he

credit is treated as a payment of the taxpayer’s tax liability received at the time of the taxable


                                                 6

   Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 6 of 13 PageID #: 1815
event.”4 Sunoco, 908 F.3d at 718. The Federal Circuit determined however, that the other

relevant portions of legislative history supported the plain reading of the statute – that the

“Mixture Credit is a reduction of § 4081 excise tax liability” and that the “Mixture Credit must

first be applied to reduce any § 4081 excise-tax liability, with any remaining Mixture Credit paid

to the taxpayer under § 6427(e).” Id. at 718-19. The Sunoco court concluded: (1) the Mixture

Credit is a credit, not a payment; and (2) “[a] taxpayer can claim either the excise tax benefit,

i.e. the Mixture Credit, or an income tax benefit, but not both.” Id. at 717-718.

B. The Sunoco Decision Is Not “Fatally Flawed”

        Federal Circuit’s consideration of the tax claim was not results-oriented as Delek

contends. Although the court used the term “windfall” in reference to the tax benefit sought,

given that Sunoco was seeking a tax refund of over $300 million and the court ultimately

determined that the requested refund was unsupported by the plain meaning of the statute, the

use of the term is not unwarranted. Moreover, the Sunoco decision was not outcome-determined,

but was based on the plain meaning of the statute.5

        Delek also argues that the Federal Circuit erred by failing to follow the precedent in

Centex Corporation v. United States, 395 F.3d 1283 (Fed. Cir. 2005). Delek’s assertion that

Centex is controlling is misplaced. Centex concerned an entirely different statutory scheme. The




4
        The Government notes that this part of the Conference Report cites a House Bill containing
language different from what Congress ultimately enacted. The House Bill described provided that an
excise tax credit “shall … be treated –(i) as a payment of the taxpayer’s liability for tax imposed by
section 4081 …” H.R. 4520, 108th Cong., 2d Sess., § 251(a)(1) (as introduced in the House on June 4,
2004).
5
         The Court of Federal Claims found that Congress did not intend the large tax benefit sought,
noting that the Joint Committee on Taxation indicated the change in tax incentives would have “No
Revenue Effect.” See Sunoco Inc. v. United States, 129 Fed. Cl. 322, 331-32 (2016) (citations omitted).
The Federal Circuit, however, did not adopt this reasoning, instead relying on the plain meaning of the
statute. Sunoco, 908 F.3d at 716-17.
                                                  7

    Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 7 of 13 PageID #: 1816
Court determined the statutory enactments, legislative history, and statements from regulatory

agencies, evidenced a Congressional purpose to allow both a non-taxable credit and a loss

deduction. Centex concluded that even in the absence of an express provision for deducting built-

in losses, the structure and purpose of the [] statute requires that it be construed to permit the

deduction.”

       In Sunoco, however, the court relied on the plain meaning of the statute. To the extent

that it considered legislative history, the court found that the legislative history pointed in the

opposite direction from the result sought by Delek – that Congress did not intend “double-

dipping.” Sunoco, 908 F.3d at 718 (looking to legislative history to determine whether “a clear

intent contrary to the plain meaning exists” and finding that it does not).

C. The Mixture Credit Reduces Excise Tax Liability

       The Court agrees with the Sunoco court that the plain meaning of the statute indicates

that the Mixture Credit reduces excise tax liability. Under well-established rules of statutory

interpretation, “the starting point for interpreting a statute is the language of the statute itself.”

Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc. 447 U.S. 102, 108 (1980). Departure from

the plain language of a statute is disfavored and “appropriate only in rare cases [in which] the

literal application of the statute will produce a result demonstrably at odds with the intentions of

its drafter … or when the statutory language is ambiguous.” Hoge v. Honda of Am. Mfg., Inc.

384 F.3d 238, 246 (6th Cir. 2004) (quoting Kelley v. E.I. Dupont de Nemours & Co., 17 F.3d

836, 842 (6th Cir. 1994)).

       Here, the statute here states that the Mixture Credit is “allowed as a credit … against the

tax imposed by section 4081 [the excise tax].” 26 U.S.C. § 6426(a). The term “credit” is

undefined and thus is given “its ordinary meaning.” Taniguchi v. Kan Pac. Saipan, Ltd., 566


                                                  8

   Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 8 of 13 PageID #: 1817
U.S. 560, 566 (2012) (citation omitted). In the context used here, as a credit against tax, Black’s

Law Dictionary defines “tax credit”—which it notes is often shortened to “credit”—as “an

amount subtracted directly from one’s total tax liability, dollar for dollar, as opposed to a

deduction from gross income.” Black’s Law Dictionary (10th ed. 2014).

       Moreover, as further indication that “credit” is to be given its ordinary meaning, Section

6427(e) separately provides for payments, as distinct from the credit allow against excise tax in

Section 6426. If Congress intended the credit against excise tax under Section 6426(a) and the

payment of any excess under Section 6427(e) to both be treated as payments, it could have

provided as much without the need for the distinctions provided. Instead the statute expressly

distinguished between the two by directing that payment was only provided if the Mixture Credit

was not allowed as a credit against excise tax liability. See 26 U.S.C. § 6427(e) (“No amount

shall be payable … with respect to which an amount is allowed as a credit under section 6426”).

       Delek makes much of the allegedly “discriminatory” nature of the disparate tax treatment

of the two methods. But the question now before the Court is whether the first method – credit

against excise tax – is actually a tax-free payment. The plain meaning of the statute indicates that

it is not. Instead, the Mixture Credit reduces the taxpayer’s excise tax liability by be “allowed as

a credit … against the tax imposed by section 4081.”

       Delek also argues that the allocation to the Highway Trust Fund of “taxes received in the

Treasury … under section 4081 … without reduction for credits under section 6426” means that

the Mixture Credit does “not decrease the amount of Fuel Excise Taxes paid.” (See Doc. No. 52

at 5 (citing 26 U.S.C. § 9503)). Delek concludes that it has, therefore, paid – and is entitled to

deduct – the full amount of the excise tax.




                                                 9

   Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 9 of 13 PageID #: 1818
        The language of the appropriations provision does not support this conclusion. The

calculation of “taxes received” without reduction for credits under Section 6426 is limited to that

specific paragraph of Section 9503. See 26 U.S.C. § 9503(b) (“For purposes of this paragraph,

taxes received under sections 4041 and 4081 shall be determined without reduction for credits

under section 6426”). Indeed, the inclusion of this provision would not have been necessary if

taxpayers were viewed as having paid the full amount for all purposes under the regulations.

        The Court, therefore, concurs with the Federal Circuit decision in Sunoco that the plain

meaning of the statute is that the Mixture Credit is a credit that reduces the taxpayer’s excise tax

liability.

D. The Mixture Credit Is Not Included As Gross Income

        This does not result in the Mixture Credit being taxed as income, which Delek argues

would violate the “default exclusion rule.” As explained by Delek, the default exclusion rule

states that federal tax credits do not increase federal gross income unless Congress expressly

provides otherwise. (See Doc. No. 52 at 1, 10). Accepting for purposes of this argument that the

default exclusion rule is “bedrock tax law,” the rule is inapplicable here.

        Delek’s argument is based on the economic effect of requiring a taxpayer to deduct the

Mixture Credit from production costs. Delek argues that requiring deduction of the Mixture

Credit from production costs to account for the reduction in excise tax liability results in

increased gross taxable income. Delek claims this results in the IRS taxing the incentive “via the

back door.” (Id. at 14.).

        The determination that the Mixture Credit reduces excise tax liability does not result in

the Mixture Credit being taxed as income. While a change in production cost undeniably affects

taxable income, this is not the same as taxing the credit as income. It is evident from the


                                                10

  Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 10 of 13 PageID #: 1819
numerous hypothetical calculations given by both parties that there are many factors that increase

or decrease overall tax liability. The fact that the Mixture Credit has the effect of reducing excise

tax liability, which results in a corresponding decrease in production cost, does not mean that

Mixture Credit itself is includable in gross income. Nor does the Government contend that the

Mixture Credit is taxable income—it merely reduces the amount of excise tax liability. This is

not to say that the Mixture Credit has no effect on gross income, only that it is not included as

gross income.6

E. Tax Accounting Principles

        Delek’s argues that even if the Mixture Credit is not a payment of fuel excise tax liability,

it is nevertheless allowed to include the full amount of excise tax liability as a production cost.

Delek asserts that under the “well-established” tax accounting rules, it incurred the full amount

of the excise tax for tax purposes without “cash having changed hands.” (Doc. No. 56 at 16). In

other words, under the theory that the excise tax was incurred, Delek seeks to include the full

amount of the tax as a production cost without reduction for the amount of the Mixture Credit.

        The Government challenges as incorrect the argument that a taxpayer incurs excise tax

liability under Section 4081 separate from Mixture Credit provided under Section 6426.7

        The Court agrees. Delek has provided no basis to unlink Section 4081 excise tax liability

from Section 6426 Mixture Credits. In support of its argument that the tax was incurred in full




6
        Delek’s citation to numerous statutes in which Congress has specifically included a tax credit as
gross income are inapposite as none of these involve a credit against excise tax.
7
         The Government also argues that the Court should not consider Delek’s tax accounting argument
because Delek did not raise this theory in its refund claim or in its initial summary judgment brief, but
that the argument is nevertheless incorrect. (Doc. No. 59 at 3) (citing Real Estate-Land Title & Trust Co.
v. United States, 309 U.S. 13, 18 (1940) (precluding consideration of grounds for refund not raise in the
refund claim)).
                                                   11

    Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 11 of 13 PageID #: 1820
Delek notes that the “total tax” is a line item on the IRS form used to report excise tax liability.

(Id. at 17 (referencing IRS Form 720). Tax forms, however, do not alter the statutory language.

See Weiss v. Comm’r, 129 T.C. 175, 177 (2007). Here, the language in the statute makes clear

the Mixture Credit is “allowed against” excise tax liability. Given the structure of the statutory

scheme, if the taxpayer is allowed a Mixture Credit under Section 6426, the excise tax liability

is determined in conjunction with the credit.8

F. Sixth Circuit Precedent – Summa Holdings

        Delek argues that the interpreting the statute to require Mixture Credits be taken as a

credit against excise tax effectively “rewrites” the statute to prevent Delek from claiming a larger

tax incentive than expected and is therefore in conflict with the Sixth Circuit decision in Summa

Holdings, Inc. v. Comm’r, 848 F.3d 779 (6th Cir. 2017).

        The Court disagrees with Delek’s characterization. As stated above, the Sunoco decision

relies on the plain meaning of the statute that requires the Mixture Credit to reduce excise tax

liability. This is not a situation in which the Government seeks to rewrite the statute to achieve

the desired effect. The words of the statute are clear – the Mixture Credit is “allowed against”

the excise tax and that “no amount shall be payable … with respect to which an amount is

allowed as a credit.” 26 U.S.C. §§ 6426(a) and 6427(e). If anything, it is Delek that seeks to

recharacterize the Mixture Credit to change a credit into a payment.

        Moreover, Summa Holdings is distinguishable. In Summa Holding, the plaintiff had

availed itself of what would commonly be referred to as a tax loophole. 848 F.3d. at 784. The

Government conceded that the plaintiff complied with the relevant provisions of the tax code



8
         Delek argues that the tax was incurred in full because it engaged in the taxable event and notes
that the “total tax” is a line item on the IRS form used to report excise tax liability. (Id. at 17). Tax forms,
however, do not alter the statutory language. See Weiss v. Comm’r, 129 T.C. 175, 177 (2007).
                                                      12

    Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 12 of 13 PageID #: 1821
and that those provisions were intended to lower taxes. Id. It argued that it should nevertheless

be allowed to disregard the form of the transactions and recharacterize them based on their

substance. Id. at 784-85. The court ruled in favor of the company and rejected the IRS’s attempt

to “recharacterize the meaning of statutes—to ignore their form, their words, in favor of [its]

perception of their substance.” Here, no such recharacterization is required.

                                    V.      CONCLUSION

       The Court agrees with the Federal Circuit that the language in the statute is clear – if a

taxpayer has excise tax liability, the Mixture Credit is a credit, not a payment. The credit must

first be applied against the excise tax liability before any remaining balance is paid to the

taxpayer. The amount of excise tax liability incurred is determined in conjunction with the

Mixture Credit. Accordingly, the Court will enter judgment in favor of the Government.

       An Order will enter.



                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                               13

  Case 3:19-cv-00332 Document 66 Filed 01/25/21 Page 13 of 13 PageID #: 1822
